Exhibit 10.1

 

FIRST AMENDMENT TO THE
EARLE M. JORGENSEN EMPLOYEE STOCK OWNERSHIP TRUST

 

I.

 

The Earle M. Jorgensen Employee Stock Ownership Trust, as established May 3,
1990 (“Trust”), is hereby amended, effective November      , 2003, as follows:

 

II.

 

Section B(6) is hereby added to the Trust to read as follows:

 

“(6)                            The Trustee shall vote shares of Company Stock
with respect to which a Participant (or Beneficiary) has given voting
instructions under Section 8 of the Plan in accordance with the following
provisions.

 

The Trustee, or the Committee upon written notice to the Trustee, shall furnish
to each Participant (or Beneficiary) who has Company Stock allocated to his or
her Account (a) the date and purpose of each meeting (or consent in lieu of a
meeting) of the stockholders of the Company at which Company Stock is entitled
to be voted, (b) all information made available to the Trustee as a shareholder
of the Company Stock regarding such vote, and (c) such other information as the
Trustee, or the Committee, may determine to be appropriate to provide to a
Participant (or Beneficiary) in order to make an informed decision.  The
Trustee, or the Committee if it has furnished the above information, shall
request from each Participant (or Beneficiary) instructions to be furnished to
the Trustee (or to a tabulating agent appointed by the Trustee) as to the voting
at that meeting (or consent in lieu of a meeting) of Company Stock allocated to
the Participant’s (or Beneficiary’s) Account.  The Trustee, or the Committee if
it has furnished the above information, may require the Participant (or
Beneficiary) to use a particular form and establish a specified date by which
such form must be returned to the Trustee.  If the Participant (or Beneficiary)
furnishes such instructions to the Trustee or its agent within the time
specified in the notification, the Trustee shall vote such Company Stock in
accordance with the Participant’s (or Beneficiary’s) instructions.  All Company
Stock allocated to a Participant’s (or Beneficiary’s) Account as to which the
Trustee or its agent do not receive instructions as specified above, shall be
voted by the Trustee in accordance with Section 8 of the Plan.  The Committee
shall provide the Trustee with timely information regarding proxy voting and in
carrying out its responsibilities under this provision the Trustee may
conclusively rely on information furnished to it by the Committee, including the
names and current addresses of all Participants (or Beneficiaries) and the
number of shares of Company Stock allocated to each Participant’s (or
Beneficiary’s) Account.

 

A Participant (or Beneficiary) shall be a “named fiduciary” under ERISA to the
extent of the Participant’s (or Beneficiary’s) authority to vote Company Stock
allocated to the Participant’s (or Beneficiary’s) Account, including those
shares of Company Stock for which the Participant (or Beneficiary) has given no
voting instructions to the Trustee, provided that the Trustee, or the Committee,
have clearly informed the Participant (or

 

--------------------------------------------------------------------------------


 

Beneficiary) that the result of not returning timely voting instructions to the
Trustee will be deemed to be an affirmative direction to the Committee to vote
the shares in accordance with Section 8 of the Plan in favor of all matters
presented by the proxy vote.

III.

 

Section C(3) of the Trust is amended to read as follows:

 

“(3)                            except as provided in Section B(6) hereof
regarding voting directions for Company Stock received from Participants (or
Beneficiaries), vote any stock (including Company Stock as provided in Section 8
of the Plan), bonds or other securities held in the Trust, or otherwise consent
to or request any action on the part of the issuer in person or by proxy;”

 

IV.

 

In all other respects the Trust shall remain in full force and effect.

 

 

To record the adoption of this Amendment No. 1 to the Trust, the Company has
caused it to be executed this        day of November, 2003.

 

 

 

EARLE M. JORGENSEN

 

HOLDING COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

President

 

 

 

 

 

By:

 

 

 

 

Secretary

 

Accepted as of this       day of November, 2003.

 

WELLS FARGO BANK AND TRUST COMPANY, as trustee of the

EARLE M. JORGENSEN EMPLOYEE STOCK OWNERSHIP TRUST

 

 

By:

 

 

Date:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------